PER CURIAM.
These causes are before the court on notice of certiorari to review the decisions of the District Court of Appeal, First District, in Department of Revenue v. Young American Builders, 358 So.2d 1096 (Fla. 1st DCA 1978) and Silver Springs Shores, Inc. v. Florida Department of Revenue, 366 So.2d 1182 (Fla. 1st DCA 1978). The decisions have been certified to this court as passing on a question of great public interest. Therefore we have jurisdiction under article V, section 3(b)(3), Florida Constitution.
The facts are as stated in the opinions of the district court. The question is whether Department of Revenue Rule 12A-4.13(22), Florida Administrative Code, is in excess of the department’s authority to levy and collect the documentary stamp taxes provided for by sections 201.02 and 201.021, Florida Statutes (1975).1 We hold that the rule exceeds the department’s authority for the reasons stated by the district court in Young American Builders and that it is therefore invalid.
The decisions of the district court are affirmed.
It is so ordered.
ENGLAND, C. J., and ADKINS, BOYD, OVERTON and SUNDBERG, JJ., concur.

. The Department of Revenue is charged with the duty of administering chapter 201, Florida Statutes (1975), which provides for excise taxes on certain kinds of documents. § 201.11, Fla.Stat. (1975).